Laughlin, J.
(dissenting):
I concur in the views expressed by Presiding Justice Ingraham, but I wish to make some further observations.
It is alleged in the complaint that by virtue of the provisions of the contracts between the plaintiff and the defendant and between the plaintiff and the court house commission, the plaintiff is entitled to receive from the court' house commission the moneys payable under the" contract between him and the defendant, and is only obligated to pay the defendant after receiving his pay from the commission. If the alleged lien filed by the defendant with the court house cofnmission be valid, then it should be enforced in Louisiana. If, however, the court house commission be, as alleged, a non-suable body, it is difficult to see upon what theory the lien can be valid. If no valid lien could be filed, and if, as alleged, the plaintiff is entitled to receive the moneys from the commission before he is obligated to pay the defendant, then the action of th,e court house commission in withholding the moneys due to the plaintiff would seem to be arbitrary, and there is no ground for an inference that it will pay the plaintiff after an adjudication between him and the defendant, which will not be binding on the commission. That is one of the risks the plaintiff took in contracting with a non-suable body, and it affords no ground for a court of equity to take jurisdiction of the controversy on the mere allegation of a cause of action at law in favor of the plaintiff and the admission of a cause of action at law in favor of the defendant against the plaintiff. On the allegations of the complaint neither party has an equitable cause of "action against the other or to recover the moneys due from the commission. The complaint is not framed upon the theory that the plaintiff is entitled to have the defendant assign to him its claim on being paid the amount to be found due on the trial,- nor is such relief demanded; and it is unnecessary, therefore, to express an opinion as to whether or not the plaintiff might, on some other theory than that disclosed by his pleading, present a cause of action of which a court of equity would take cognizance.
I, therefore, vote for a reversal.
Judgment affirmed, with costs, with leave to defendant to withdraw demurrer and to answer on payment of costs.